HARTMAN, District Judge,
dissenting.
I respectfully dissent.
Here it is undisputed that Respondent suffered from a preexisting back injury at commencement of employment with the Laramie County School District. Respondent’s back condition required two previous surgeries, and a third procedure was recommended pri- or to his employment with the school district. Therefore, it is quite clear that the only basis upon which the Hearing Examiner could find in favor of the Respondent was if Respondent was able to demonstrate “a material aggravation of a preexisting injury.” This Court has said:
Preexisting disease or infirmity of the employee does not disqualify a claim under the “arising out of employment” requirement if the employment aggravated, accelerated, or combined with the disease or infirmity to produce the death or disability for which compensation is sought.
Hepp v. State ex rel. Workers’ Compensation Div., 881 P.2d 1076, 1079 (Wyo.1994) (quoting 1 Arthur Larson, The Law of Workmen’s Compensation, § 12.21 (1996)); see also Jim’s Water Serv. v. Eayrs, 590 P.2d 1346, 1349 (Wyo.1979). It was incumbent upon the claimant to establish every essential element of his claim by a preponderance of the evidence. Matter of Goddard, 914 P.2d 1233, 1236 (Wyo.1996).
The majority opine, conjointly with the Hearing Examiner in his Finding No. 5, that “the work effort [by Respondent] brought the need for surgery to a head.” It is on this point that I differ with the majority. The great weight of the evidence is to the contrary. Respondent underwent his first back surgery in 1987 and a second in January of 1991. Subsequent to the second surgery, the follow-up notes of the treating physician are illuminating.
In November of 1991, the treating physician’s notes indicate that Respondent has “more soreness in his back and some down his left leg.” The April 1992 notes reveal: “I just don’t see any other way to make him [Respondent] better other than fusing.” Most significant are the notes of Dr. Wirt two weeks before the claimed injury which state: “He [Respondent] has been having a two to three week history of increased pain down his right leg.” Additionally, there is the evidence of a high number of refills on his prescription for pain medication from January 1991 to October 1994. All this tends to show that the October 1994 injury was not work related.
*855Clearly the Hearing Examiner’s Finding No. 5 is not supported by substantial evidence, and the Respondent failed to show by a preponderance of the evidence that the injury occurring on October 31, 1994, was a “material aggravation” of his preexisting injury. I would reverse.